UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) ☒ Filed by the Registrant ☐ Filed by a Party other than the Registrant Check the appropriate box: ☐ Preliminary Proxy Statement ☐ CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Section 240.14a-12 LITTELFUSE, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 8755 West Higgins Road, Suite 500 Chicago, IL 60631 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS APRIL 28, 2017 The 2017 Annual Meeting of Stockholders of Littelfuse, Inc. (the “Company”) will be held at the Chicago Marriott O’Hare, 8535 West Higgins Road, Chicago, Illinois 60631, on Friday, April 28, 2017 at 9:00 a.m. local time, for the following purposes as described in the attached Proxy Statement: 1. To elect eight directors to serve a term of one year and until their successors are duly elected and qualified; 2. To conduct an advisory (non-binding) vote on the compensation of our named executive officers (“NEOs”); 3. To conduct an advisory (non-binding) vote on the frequency of future advisory votes on the compensation of our NEOs; 4. To approve the Amended and Restated Littelfuse, Inc. Long Term Incentive Plan to increase the number of shares authorized for issuance under the Plan, and to make certain other changes to the Plan; 5. To approve and ratify the appointment by the Audit Committee of Grant Thornton LLP as the Company’s independent auditors for the fiscal year ending December 30, 2017; and 6. To transact such other business as may properly come before the Annual Meeting or any postponement or adjournment thereof. Stockholders of record at the close of business on March 1, 2017 will be entitled to vote at the meeting. Ryan K. Stafford Corporate Secretary March 16, 2017 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on April 28, 2017: Your vote is important. Please review our proxy materials, including the enclosed Proxy Statement, and vote your shares by using the Internet or telephone or by signing, dating and returning the enclosed proxy card. If you attend the Annual Meeting, you may revoke your proxy and vote in person if you so desire. The Proxy Statement and the 2016 Annual Report for the fiscal year ended December 31, 2016, are available at www.proxyvote.com 2 TABLE OF CONTE NTS GENERAL INFORMATION AND FREQUENTLY ASKED QUESTIONS 1 What is required for a quorum at the Annual Meeting? 1 How are proxies solicited and what is the cost? 1 What is Householding? 1 Who may vote at the Annual Meeting? 2 What shares are included on the proxy card? 2 What if I am a beneficial owner and do not give instructions to my broker? 2 How do I vote? 2 What can I do if I change my mind after I vote my shares? 3 What are the voting standards for each of the Proposals to be voted on at the Annual Meeting? 3 How are abstentions and broker non-votes counted? 4 What do I need in order to attend the Annual Meeting? 4 Who will tabulate and count the votes? 4 When will the Company announce the voting results? 4 PROPOSAL 1: ELECTION OF DIRECTORS 5 Director Compensation 9 CERTAIN GOVERNANCE MATTERS 11 Board Leadership 11 Attendance at Meetings 11 Director Independence; Financial Experts 11 Board Committees 12 Director Candidates 14 Role in Risk Oversight 15 Compensation Risk 15 Stock Ownership Policy 15 Corporate Governance Guidelines; Code of Conduct 16 Certain Relationships and Related Transactions 16 Compensation Committee Interlocks and Insider Participation 17 Board Communication 17 OWNERSHIP OF LITTELFUSE, INC. COMMON STOCK 18 Beneficial Ownership Table 18 Section 16(a) Beneficial Ownership Reporting Compliance 20 PROPOSAL 2: ADVISORY VOTE ON COMPENSATION OF NEOs 21 Executive Compensation Vote 21 PROPOSAL 3: ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON THE COMPENSATION OF NEOs 22 Frequency of Advisory Vote on Executive Compensation 22 Vote Required 22 2017PROXY STATEMENT TABLE OF CONTENTS (Continued) COMPENSATION DISCUSSION AND ANALYSIS 23 Executive Summary 23 CEO Transition 24 Total Rewards Philosophy 24 Allocation between Short-Term and Long-Term Compensation 25 Benchmarking 25 Annual Compensation Process 26 Role of the Board, Compensation Committee, Management and Consultants 26 Impact of Accounting and Tax Issues on Executive Compensation 27 Components of Total Compensation 28 Compensation Committee Report 36 Compensation Tables 37 POTENTIAL PAYMENTS UPON TERMINATON OR CHANGE IN CONTROL 44 Termination of Employment Generally 44 Long-Term Incentive Plan Termination Provisions 44 Award Agreement Termination Provisions 44 Gordon Hunter’s Employment Agreement Termination Provisions 45 Change of Control Agreements Termination Provisions 46 Supplemental Plan Termination Provisions 48 SERP Termination Provisions 48 Potential Payments upon Termination or Change in Control 49 Compensation Plan Information 50 PROPOSAL 4: AMENDED AND RESTATED LITTELFUSE, INC. LONG TERM INCENTIVE PLAN 51 Introduction 51 Summary of Changes to the Long-Term Plan 51 Description of the Amended and Restated Plan 52 Federal Income Tax Consequences 56 Plan Benefits Under the Amended and Restated Plan 58 PROPOSAL 5: APPROVAL AND RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 59 Audit Related Matters 59 Report of Audit Committee 60 STOCKHOLDER PROPOSALS 61 OTHER PROPOSED ACTIONS 62 APPENDIX A: AMENDED AND RESTATED LITTELFUSE, INC. LONG TERM INCENTIVE PLAN 63 Table of Contents GENERAL INFORMATION AND FREQUENTLY ASKED QUESTIONS We are furnishing this Proxy Statement to the stockholders of Littelfuse, Inc. in connection with the solicitation by the Board of Directors of Littelfuse, Inc. (the “Board”) of proxies to be voted at our annual meeting of stockholders to be held on April 28, 2017, (the “Annual Meeting”). The Annual Meeting will be held at the Chicago Marriott O’Hare, 8535 West Higgins Road, Chicago, Illinois 60631, at 9:00 a.m., local time, and at any postponements or adjournments of that meeting. When used in this Proxy Statement, the terms “we,” “us,” “our,” “the Company” and “Littelfuse” refer to Littelfuse, Inc. The Notice of Internet Availability of Proxy Materials is first being mailed to stockholders on or about March 16, 2017, to notify stockholders of record that the proxy materials (this Proxy Statement, proxy card, and the 2016 Annual Report on Form 10-K) are available online at www.proxyvote.com , or in hard copy by request, free of charge. We encourage all stockholders to access their proxy materials online to reduce the environmental impact and the cost of our proxy solicitation. You may request a paper copy of the proxy materials using any of the following methods: 1. By Internet: go to www.proxyvote.com 2. By Phone: 1-800-579-1639 3. By Email: sendmaterial@proxyvote.com We encourage you to access and review all of the important information in the proxy materials before voting. What is required for a quorum at the Annual Meeting? A quorum of stockholders is required for the transaction of business at our Annual Meeting. Our bylaws provide that a majority of all of the shares of common stock entitled to vote whether present in person or represented by proxy, constitutes a quorum for the transaction of business at the meeting. Abstentions and “broker non-votes” will also be considered as present for purposes of determining the presence or absence of a quorum at the Annual Meeting. How are proxies solicited and what is the cost? The proxy accompanying this proxy statement is solicited on behalf of our Board of Directors, for use at the Annual Meeting. We will bear the cost of soliciting proxies. Copies of solicitation materials will be furnished to brokerage firms, fiduciaries and custodians holding shares in their names that are beneficially owned by others to forward to such beneficial owners. The Company may reimburse such persons for the costs they incur to forward the solicitation material to such beneficial owners. In addition to solicitation by mail, our officers and employees may solicit proxies by telephone or in person. What is Householdi ng? Under SEC rules, only one copy of this proxy statement is being delivered to stockholders residing at the same address, unless the stockholders have notified the Company of their desire to receive multiple copies of the proxy statement. This process, which is commonly referred to as “householding,” potentially means extra convenience for stockholders and cost savings for companies. 2017 ProxyStatement 1 Table of Contents If you receive notice from your broker that it will be householding communications to your address, householding will continue until you are notified otherwise or until you revoke your consent. If, at any time, you no longer wish to participate in householding and would prefer to receive a separate proxy statement and annual report, please notify your broker directly or direct your written request to our Corporate Secretary at 8755 West Higgins Road, Suite 500, Chicago, Illinois 60631. Who may vote at the Annual Meeting ? Stockholders of record at the close of business on March 1, 2017, the record date for the annual meeting, will be entitled to notice of and to vote at the meeting. On March 1, 2017, we had outstanding 22,641,223 shares of our common stock, par value $.01 per share. Each outstanding share of common stock entitles the holder to one vote per share on each matter submitted to a vote at the meeting. A list of the stockholders of record entitled to vote at the meeting will be available for examination by stockholders for any purpose germane to our annual meeting during ordinary business hours for a period of at least ten days prior to the meeting at our headquarters located at 8755 West Higgins Road, Suite 500, Chicago, Illinois 60631. What shares are included on the proxy card? If your shares are registered directly in your name with the Company’s transfer agent, Wells Fargo, you are considered a stockholder of record with respect to those shares. If your shares are held in a bank or brokerage account, you are considered the beneficial owner of those shares. If you are a stockholder of record, you will receive only one notice or proxy card for all the shares you hold in certificate form, or book-entry form. If you are a beneficial owner, you will receive voting instruction information from the bank, broker or other nominee through which you own your shares. What if I am a beneficial owner and do not give voting instructions to my broker? If you are a beneficial owner and do not provide voting instructions to your bank, broker or other nominee, the following applies: Non-Discretionary Items . The election of directors, the advisory vote on executive compensation, the advisory vote on the frequency of future executive compensation votes, and the approval of the amendment and restatement of the Long Term Incentive Plan are nondiscretionary items and may not be voted on by brokers, banks or other nominees that have not received specific voting instructions from beneficial owners. This is called a “broker non-vote.” Discretionary Items . The ratification of the appointment of the Company’s independent registered public accounting firm (Grant Thornton LLP) is a discretionary item. Generally, banks, brokers and other nominees that do not receive voting instructions from beneficial owners may vote on this proposal in their discretion. How do I vote ? ● Via Internet: visit www.proxyvote.com ● By Mail: sign, date and return your proxy card to the address listed on the proxy card. ● By Phone: call 1-800-690-6903 ● In Person: All stockholders of record may vote in person at the annual meeting. 2017 ProxyStatement 2 Table of Contents All shares entitled to vote and represented by properly executed and unrevoked proxies will be voted at the Annual Meeting in accordance with the instructions given therein. If no instructions are indicated on a properly executed proxy (other than broker non-votes), the shares represented by that proxy will be voted as recommended by the Board. What can I do if I change my mind after I vote my shares? Any stockholder giving a proxy has the right to revoke it at any time prior to the time it is voted. A proxy may be revoked by (1) written notice to us sent to the attention of our Corporate Secretary at 8755 West Higgins Road, Suite 500, Chicago, Illinois 60631, (2) execution of a subsequent proxy, (3) voting on the Internet or by telephone, or (4) attending the annual meeting and voting in person. Mere attendance at the annual meeting will not automatically revoke the proxy. All shares represented by effective proxies will be voted at the annual meeting or at any postponements or adjournment thereof. What are the voting standards for each of the Proposals to be voted on at the Annual Meeting? Stockholders are being asked to vote on the following matters at the 2017 annual meeting. The voting standard and our Board of Directors’ voting recommendation for each matter is described below: Proposal Voting Standard * Board Recommendation Proposal 1: Election of Director Nominees Majority of votes cast** FOR ALL the nominees for director Proposal 2: Advisory Vote on Executive Compensation Majority of votes cast FOR Proposal 3: Advisory Vote Regarding Frequency of Executive Compensation Vote Plurality of votes cast EVERY YEAR Proposal 4: Approval of the Amended and Restated Littelfuse Long Term Incentive Plan Majority of votes cast FOR Proposal 5: Approval and Ratification of the Appointment of Grant Thornton LLP as Independent Auditors Majority of votes cast FOR *Majority of votes cast means that the number of votes cast “For” the proposal exceeds the number of votes cast “Against”. Plurality of votes cast for purposes of Proposal 3 means that the frequency of advisory votes (One Year, Two Years or Three Years) that receives the most votes will be deemed the advisory vote of our stockholders. * * Except in the event of a contested election. In the event of a contested election, directors shall be elected by plurality of votes cast. Also, our Corporate Governance Guidelines include a resignation policy, which provides, among other things, that if a director nominee does not receive a majority of the votes cast: ● such nominee must tender his or her resignation within ten days; ● the Nominating and Governance Committee of the Board must recommend to our Board whether such resignation should be accepted or rejected; and ● our Board must take final action no later than 90 days after the stockholder vote. 2017 ProxyStatement 3 Table of Contents How are abstentions and broker non-votes counted? Abstentions will not be included in vote totals and will have no effect on Proposal 1 – the election of director nominees. Abstention votes on each of Proposal 2, 3, 4 and 5 will have the same effect as a vote “Against”. Broker non-votes will not be included in vote totals and will have no effect on the outcome of any of the proposals to be voted on at the 2017 Annual Meeting. What do I need in order to attend the Annual Meeting? ✔ Admittance information . Attendance is limited to stockholders of record as of March 1, 2017. You should be prepared to present photo identification for admittance. Please note that cameras, sound or video recording equipment, cellular telephones, or similar electronic devices, large bags, briefcases or packages will not be allowed in the meeting room. ✔ Proof that you own shares of the Company as of March 1, 2017 . If you are a stockholder of record, your name is subject to verification against the list of stockholders of record on the record date prior to being admitted to the meeting. If you are a beneficial owner and your shares are held through a broker, bank or other nominee, you may also attend our 2017 annual meeting if you provide proof of beneficial ownership on the record date, such as your most recent account statement or similar evidence of ownership. Who will tabulate and count the votes? We retain an independent inspector of election from Broadridge Financial Solutions, to attend our Annual Meeting and to certify the results of the vote. When will the Company announce the voting results? We will announce the preliminary voting results at the 2017 Annual Meeting of Stockholders. The Company will report the final results on a Current Report on Form 8-K, to be filed with the SEC within four business days following the Annual Meeting. 2017 ProxyStatement 4 Table of Contents PROPOSAL NO. 1 - ELECTIO N OF DIRECTORS The Board currently consists of eight members. All of our current directors are standing for re-election. We are asking our stockholders to elect eight directors at the annual meeting to serve a term of one year and until their successors have been duly elected and qualified. The nominees for director, all of whom are now serving as directors, are listed below together with certain biographical information as of March 1, 2017. Name Position Tzau-Jin Chung Director Cary T. Fu Director Anthony Grillo Director David W. Heinzmann Director Gordon Hunter Executive Chairman of the Board John E. Major Director William P. Noglows Lead Independent Director Ronald L. Schubel Director The Board of Directors recommends that the stockholders vote FOR ALL of the director nominees . Tzau-Jin (T.J.) Chung, 54 Directorsince 2007 Committee Membership: ● Compensation Chair ● Nominating & Governance ● Technology Mr. Chung served aspresident and chief executive officer of Navman Wireless and Teletrac Inc., a market leader in fleet management solutions and GPS technologies, from 2007 until May 2016. Previously, Mr. Chung served as president of the New Technologies Division of Brunswick Corporation from 2002 to 2007. Prior to that, he served as vice president —strategy of Brunswick Corporation, where he was responsible for corporate-wide strategic planning, mergers and acquisitions and information technology. Mr. Chung has served on the board of directors of MCBC Holdings, Inc. (NASDAQ:MCFT), since December 2016. Mr. Chung earned his bachelor’s degree in science, electrical and computer engineering from the University of Texas — Austin. He also holds a MS in computer science from North Carolina State University and an MBA from the Fuqua School of Business at Duke University. In nominating Mr. Chung for election as a director, our Board focused on his past experience in developing new products and his experience with operations in Asia as important attributes for his continuingto serve as one of our directors Cary T. Fu, 68 Director since 2012 Committee Membership: ● Audit Chair ● Technology Mr. Fu is the co-founder of Benchmark Electronics, Inc. (NYSE:BHE), a solutions provider for high technology OEM customers. He served as chairman of the board of Benchmark from 2009 until his retirement in 2012, and served as a director from 1990 until 2012. Mr. Fu also served as the chief executive officer of Benchmark from 2004 to 2011, and was the president and chief executive officer from 2004 to 2006. From 1986 to 2004, Mr. Fu served in various capacities with Benchmark, including as executive vice president, treasurer and secretary. Mr. Fu has served on the board of directors of Teradata Corporation (NYSE:TDC), since 2008. Mr. Fu holds an MS in accounting from the University of Houston and is a certified public accountant. In nominating Mr. Fu for election as a director, our Board focused on his past experience in the industry and unparalleled management experience. 2017 ProxyStatement 5 Table of Contents Anthony Grillo, 61 Director since 1991 Committee Membership: ● Audit Mr. Grillo is the founder of American Securities Advisors, LLC and affiliates (now known as Ascribe Opportunities Management, LLC), an advisory and investment firm established in 2005. From 2001 through 2004, Mr. Grillo served as Senior Managing Director of Evercore Partners, Inc. (NYSE:EVR), an investment banking boutique providing advisory services to multinational corporations on significant mergers, acquisitions, divestitures, restructurings and other strategic corporate transactions, where he founded the restructuring practice for the firm. From 1999 through 2001, Mr. Grillo served as Senior Managing Director of Joseph Littlejohn & Levy, Inc., a private equity firm. From 1991 through 1999, Mr. Grillo was a Senior Managing Director of the Blackstone Group L.P., an investment banking firm. Mr. Grillo has served on the board of directors of Lumeta Corporation since 2016. Mr. Grillo previously served as a director of GeoKinetics from 2013 through 2015. In nominating Mr. Grillo for election as a director, our Board focused on his past experience in the financial markets, his experience with corporate acquisitions, his value as an audit committee financial expert and the knowledge of the Company that he has gained and shared from serving as a director since 1991 as important attributes for his continuing to serve as one of our directors. Gordon Hunter, 65 Director since 2002 Committee Membership: ● Technology Chair Mr. Hunter serves as the Executive Chairman of the Board, since January 2017. He previously served as a director since 2002, and as our Chairman of the Board, President and Chief Executive Officer from 2005 until January 2017. From 2003 to 2005 he served as our Chief Operating Officer. Prior to joining Littelfuse, Mr. Hunter served asvice president, Intel communications group, and general manager, optical products group for Intel Corporation (NASDAQ:INTC) from 2002 to 2003. Prior to joining Intel in 2002, he served as president of Elo TouchSystems, a subsidiary of Raychem Corporation. Mr. Hunter also served in a variety of positions during a 20-year career at Raychem Corporation, including vice president of commercial electronics and a variety of sales, marketing, engineering and management positions. Mr. Hunter served on the council of advisors of Shure Incorporated from 2003 through April 2016, and became a member of the board of directors in April 2016.He also has served on the board of directors of Veeco Instruments, Inc. (NASDAQ:VECO) since 2010, and the board of directors of CTS Corporation (NYSE:CTS) since 2011. Mr. Hunter holds a BS in electrical engineering from the University of Liverpool, England, and an MBA from London Business School. In nominating Mr. Hunter for election as a director, our Board focused on his leadership, vision and execution as our Chief Executive Officer in growing and reshaping the Company and setting and communicating the proper cultural and behavioral tone as important attributes for his continuing to serve as one of our directors. 2017 ProxyStatement 6 Table of Contents David W. Heinzmann, 53 Director since January 2017 Committee Membership: ● None Mr. Heinzmann serves as the President and Chief Executive Officer and a member of the Board since January 2017. He previously served as our Chief Operating Officer, since 2014. Mr. Heinzmann began his career at Littelfuse in 1985 as a manufacturing engineer and has held positions of increasing responsibility since that time. From 2004 through 2007, he served as Vice President and General Manager, Automotive segment, and then as Vice President, Global Operations until 2014. Mr. Heinzmann has served on the board of directors of Pulse Electronics Corporation, since 2014. Mr. Heinzmann holds a BS in mechanical engineering from Missouri University of Science and Technology. In nominating Mr. Heinzmann for election as a director, our Board focused on his extensive experience with Littelfuse as a key driver for continued growth and evolution of the Company. John E. Major, 71 Director since 1991 Committee Membership: ● Nominating and Governance Chair ● Audit ● Technology Mr. Major has served as president of MTSG, a strategic consulting, governance and investments company, since he founded it in 2003. From 2004 to 2006, Mr. Major served as chief executive officer of Apacheta Corporation, a mobile wireless software company. From 2000 to 2003, he served as chairman and chief executive officer of Novatel Wireless Inc., a wireless data access solutions company. Previously, Mr.Major was chairman and chief executive officer of Wireless Knowledge. Prior to that, Mr. Major served in executive level positions at Qualcomm Incorporated, including president of its wireless infrastructure division, and prior to that he held various leadership positions at Motorola, Inc., including senior vice president and chief technology officer. Mr. Major has served on the boards of directors of Lennox International Inc. (NYSE:LII) since 1993, Pulse Electronics since 2013, Resonant, Inc. (NASDAQ:RESN) since 2013, and ORBCOMM Inc. (NASDAQ:ORBC) since 2007. He previously served as a director of Broadcom Corporation (NASDAQ: BRCM) from 2003 until its acquisition by Avago Technologies in February 2016. Mr. Major received a BS in Mechanical and Aerospace Engineering from the University of Rochester, an MS in Mechanical Engineering from the University of Illinois, an MBA from Northwestern University and a JD from Loyola University. In nominating Mr. Major for election as a director, our Board focused on his seasoned experience from having served as an executive officer and on the boards and board committees of varied technology companies, his vision and expertise in matters of corporate governance, his expertise in technical development and the knowledge of the Company that he has gained and shared as a director since 1991 as important attributes for his continuing to serve as one of our directors. 2017 ProxyStatement 7 Table of Contents William P. Noglows, 59 Director since 2007 Committee Membership: ●
